        Case 1:10-cr-02734-JCH-SMV Document 1768 Filed 06/11/21 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

         Plaintiff,

v.                                                                    No. 10-cr-2734 JCH-SMV
                                                                      No. 21-cv-0522 JCH-SMV
CASSLYN MAE WELCH,

         Defendant.


                            MEMORANDUM OPINION AND ORDER

         This matter is before the Court on Casslyn Mae Welch’s Motion to Reduce Sentence

(Motion) (Doc. 1764).1 Welch is incarcerated and proceeding pro se. She argues, inter alia, that

the Government promised a lower federal sentence, and her sentence is excessive. The Court

construes the Motion as a second or successive 28 U.S.C. § 2255 proceeding filed without

authorization from the Tenth Circuit and will dismiss the matter without prejudice.

                                          BACKGROUND

          Welch was indicted on eleven counts relating to her participation in a carjacking and

conspiracy that led to the killing of two people. (Docs. 24, 73, 83). Welch agreed to cooperate

with the investigation against her co-defendant, John Charles McCluskey, who the Government

admits was the “mastermind, shooter, and the most culpable of all the defendants.” (Doc. 1754 at

6). In 2012, Welch pled guilty to nine crimes, including carjacking resulting in death; conspiracy

to interfere with commerce; and various firearm charges. (Doc. 259 at 2). At sentencing, Welch

argued the Government promised to support a 20-year prison term. (Docs. 1678, 1680). The



1
    Unless otherwise noted, all docket references are to the criminal case, 10-cr-2734.
     Case 1:10-cr-02734-JCH-SMV Document 1768 Filed 06/11/21 Page 2 of 4



Court found no reliable evidence of such promise and sentenced Welch to 40 years imprisonment.

(Docs. 1726, 1727). Judgment was entered on the conviction and sentence on October 16, 2014.

(Doc. 1727).

       Welch filed a direct appeal, and the Tenth Circuit affirmed the conviction and sentence.

See United States v. Welch, 638 F. App’x 674 (10th Cir. 2015). The Supreme Court denied

certiorari relief on May 31, 2016. (Doc. 1748). The following year, Welch timely filed her first

28 U.S.C. § 2255 motion. (Doc. 1749). She raised claims for ineffective assistance of counsel,

arguing her attorney led her to believe she would receive a 20-year sentence if she signed the plea

agreement. Id. at 15-16. The Court ordered an answer, referred the matter to the Honorable

Stephan Vidmar for proposed findings and a recommended disposition, and ultimately denied

Welch’s first § 2255 motion. (Docs. 1753, 1755, and 1757). The Court also denied as moot

Welch’s separate motion alleging a breach of the plea agreement. (Doc. 1678, 1761).

       On June 7, 2021, Welch filed the instant Motion to Reduce Sentence. (Doc. 1764). She

alleges the real culprit (presumably John Charles McCluskey) died; the Government promised a

lower sentence; and her sentence is excessive. Id. at 1.

                                              DISCUSSION

       A post-judgment motion should be construed as a successive habeas petition “if it in

substance or effect asserts or reasserts a federal basis for relief from the petitioner’s underlying

conviction.” Spitznas v. Boone, 464 F.3d 1213, 1215 (10th Cir. 2006). See also McIntosh v. U.S.

Parole Comm’n, 115 F.3d 809, 811 (10th Cir. 1997) (filings are construed under § 2255 when they

“collaterally attack the validity of a conviction and sentence”). This includes post-judgment

motions where the defendant does not cite 28 U.S.C. § 2255 but “wishes to allege his [or her] …


                                                 2
      Case 1:10-cr-02734-JCH-SMV Document 1768 Filed 06/11/21 Page 3 of 4



sentence was unlawful.” United States v. Nelson, 465 F.3d 1145, 1148-49 (10th Cir. 2006). The

Motion here includes that allegation and collaterally attacks Welch’s conviction by pointing out

the “person who actually committed the crime is … deceased.” Accordingly, the Court construes

the Motion as a successive § 2255 habeas filing.

       By statute, District Courts have jurisdiction over a defendant’s first § 2255 motion. See 28

U.S.C. § 2255(h); In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008). After that, the defendant

must obtain authorization from the Tenth Circuit before filing a second or successive § 2255 motion

in the District Court. Id. The failure to obtain such authorization is a jurisdictional defect barring

relief. See Cline, 531 F.3d at 1251 (“A district court does not have jurisdiction to address the

merits of a second or successive § 2255 … claim until [the Tenth Circuit] has granted the required

authorization.”).

       Where, as here, the defendant files a second § 2255 motion without authorization, the

District Court has two options. The Court may transfer the matter to the Tenth Circuit “if it

determines it is in the interest of justice to do so …, or it may dismiss the motion … for lack of

jurisdiction.” Cline, 531 F.3d at 1252. Factors to consider in evaluating a transfer include:

       [W]hether the claims would be time barred if filed anew in the proper forum, whether the
       claims alleged are likely to have merit, and whether the claims were filed in good faith or
       if, on the other hand, it was clear at the time of filing that the court lacked the requisite
       jurisdiction.

Id. at 1251. To be meritorious, a second or successive motion must be based on newly discovered

evidence or “a new rule of constitutional law, made retroactive to cases on collateral review by the

Supreme Court.” 28 U.S.C. § 2255(h).

       Welch does not proffer any new evidence or law. The Motion merely rehashes her

arguments about excessive sentencing and points to the death of her co-conspirator. Welch’s

                                                   3
      Case 1:10-cr-02734-JCH-SMV Document 1768 Filed 06/11/21 Page 4 of 4



claims would also be time-barred if filed anew in the proper forum. Section 2255 claims must

generally be filed within one year after the Judgment becomes final. See 28 U.S.C. § 2255(f)(1).

Welch’s Judgment became final in 2016, after United States Supreme Court denied certiorari

review, and the limitation period expired in 2017.

       For these reasons, the Court finds Welch’s second § 2255 Motion likely lacks merit, and a

transfer is not in the interest of justice. The Court will dismiss the Motion for lack of jurisdiction

and deny a certificate of appealability under Habeas Corpus Rule 11, as this ruling is not

reasonably debatable.     See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (certificate of

appealability can only issue in a habeas proceeding where petitioner “demonstrates that reasonable

jurists would find the district court’s assessment … debatable or wrong”). This ruling has no

impact on Welch’s ability to seek or obtain a sentence reduction under 18 U.S.C. § 3582. The

Federal Public Defender is currently evaluating Welch’s eligibility for compassionate release and

may seek to represent her in a separate § 3582 proceeding.

       IT IS ORDERED that Casslyn Rae Welch’s Motion to Reduce Sentence (CV Doc. 1; CR

Doc. 1764), which is construed as a second 28 U.S.C. § 2255 filing, is DISMISSED without

prejudice for lack of jurisdiction; a certificate of appealability is DENIED; and a separate

judgment will be entered closing the civil habeas case.




                                                   _______________________________________
                                                   SENIOR UNITED STATES DISTRICT JUDGE




                                                  4
